In re Linson, George, Jr.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Livingston, 21st Judicial District Court, Div. “A”, No. 6081; to the Court of Appeal, First Circuit, No. KW89 1292.
Denied. Moot. The records of the First Circuit reflect that an appeal of relator’s conviction under district court docket no. 6081 was lodged on August 22, 1989, under docket number KA 1381-89. The First Circuit’s record reveals that relator is represented on appeal by counsel Haydn Berey of Livingston.